Citation Nr: 0506430	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  98-04 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jefferson K. Faught, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman

INTRODUCTION

The veteran served on active duty from August 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the claim.

The case has been before the Board on several previous 
occasions, when further development and action by the RO was 
requested.  The requested action having been taken, the case 
is again before the Board for appellate adjudication.

The veteran was afforded a personal hearing before RO 
personnel in December 1997.  A transcript of the hearing has 
been associated with the claims folder.


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  The veteran has been diagnosed as having PTSD related to 
a personal assault during service.  

3.  The veteran's claimed inservice stressors of being 
assaulted by his superiors has not been corroborated by 
service records or other credible evidence.

4.  The veteran's dysthymic disorder was first identified 
many years after his release from service and is not related 
to any incident of such service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD due to 
personal assault, was not incurred or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claims in the 
rating decision dated in December 1996; the statement of the 
case dated in October 1997; the supplemental statements of 
the case dated in January 1998, July 2000, November 2003, and 
September 2004; the Board remand dated in June 2004; and the 
letter dated in July 2004.  These documents included a 
summary of the evidence in the case; citation to pertinent 
laws and regulations; and a discussion of how they affect the 
decision.  The RO explained why the evidence was insufficient 
under applicable law and regulations to grant the benefits 
sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The July 2004 letter specifically 
invited the veteran to give VA any additional evidence she 
had regarding the issue on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  An VA 
medical opinion regarding questions at issue has been 
obtained in this case.  The available medical evidence is 
sufficient for an adequate determination.  Further, the 
veteran has not identified any outstanding medical records.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA as to the issues addressed in 
this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in the case was harmless error.  While the notice 
provided to the veteran was not given prior to the first AOJ 
adjudication of the claims, the notice was provided by the 
AOJ prior to the transfer and certification of the veteran's 
case to the Board and notice complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The issues 
on appeal were re-adjudicated and a supplemental statements 
of the case was provided to the veteran.  The veteran has 
been provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 2004).

Legal Criteria.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Applicable regulations provide that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f).  

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this case, 
the veteran does not argue, and the evidence, including a 
review of the information contained in the veteran's 
personnel file and his discharge (DD Form 214), does not 
show, that he participated in combat.  In addition, the 
claimed stressors are not related to combat.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See Cohen v. Brown, 10 
Vet. App. 128, 147 (1997).  

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the BVA of 
its obligations to assess the credibility and probative value 
of the other evidence."  In Doran, the Court cited a 
provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL  
21-1") which has now been revised as to "Evidence of 
Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
see also Cohen, 10 Vet. App. at 147.  

In Patton v. West, 12 Vet. App. 272 (1999), the Court 
emphasized that statements contained in prior decisions 
indicating that "something more than medical nexus evidence 
is required to fulfill the requirement for 'credible 
supporting evidence'", of a claimed stressor and that "[a]n 
opinion by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  Id. at 280; see also Cohen v. Brown, 
10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996).  With regard to personal assault cases, the Court 
pointed out that "VA has provided special evidentiary 
development procedures, including the interpretation of 
behavior changes by a clinician and interpretation in 
relation to a medical diagnosis."  Id. (citing VA 
Adjudication Procedure Manual M21-1 (M21-1), Part III, 5.14c 
(8), (9)).  The Court has also held that these provisions of 
M21-1, which provide special evidentiary procedures for PTSD 
claims based on personal assault, are substantive rules that 
are the equivalent of VA regulations.  See YR v. West, 11 
Vet. App. 393 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Specifically, M21-1, Part III, 5.14c subparagraph (8) 
(redesignated PartVI, paragraph 11.38b(2)), provides that 
"[i]f the military record contains no documentation that a 
personal assault occurred, alternative evidence might still 
establish an inservice stressful incident.  Behavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but not limited 
to): visits to a medical or counseling clinic or dispensary 
without specific diagnosis or specific ailment; changes in 
performance and performance evaluations; increased disregard 
for military or civilian authority; increased interest in 
tests for Human Immunodeficiency Virus (HIV) or sexually 
transmitted diseases; and breakup of a primary relationship.  
Subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary 
evidence.  In personal assault claims, secondary evidence 
which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  

The Court in Patton noted that the manual improperly appeared 
to require that the existence of the in-service stressor be 
shown by a preponderance of evidence.  Any such requirement 
would be inconsistent with the so called equipoise doctrine 
where the benefit of the doubt is given to the claimant 
unless the evidence preponderates against the claim.  

In addition, 38 C.F.R. § 3.304(f)(3) provides: 

If a post-traumatic stress disorder 
claim is based on in-service 
personal assault, evidence from 
sources other than the veteran's 
service records may corroborate the 
veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to: 
records from law enforcement 
authorities, rape crisis centers, 
mental health counseling centers, 
hospitals, or physicians; pregnancy 
tests or tests for sexually 
transmitted diseases; and statements 
from family members, roommates, 
fellow service members, or clergy.  
Evidence of behavior changes 
following the claimed assault is one 
type of relevant evidence that may 
be found in these sources.  Examples 
of behavior changes that may 
constitute credible evidence of the 
stressor include, but are not 
limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of 
depression, panic attacks, or 
anxiety without an identifiable 
cause; or unexplained economic or 
social behavior changes.  VA will 
not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without 
first advising the claimant that 
evidence from sources other than the 
veteran's service records or 
evidence of behavior changes may 
constitute credible supporting 
evidence of the stressor and 
allowing him or her the opportunity 
to furnish this type of evidence or 
advise VA of potential sources of 
such evidence.  VA may submit any 
evidence that it receives to an 
appropriate medical or mental health 
professional for an opinion as to 
whether it indicates that a personal 
assault occurred.

38 C.F.R. § 3.304(f)(3).  

Finally, the Board notes that the veteran filed his claim in 
July 1995.  Claims for service connection for PTSD are 
evaluated in accordance with the criteria set forth in 
38 C.F.R. 3.304(f).  During the pendency of the veteran's 
appeal, amendments to those criteria became effective on 
March 7, 1997, see 64 Fed. Reg. 32,807 (1999), and on March 
7, 2002.  See 67 Fed. Reg. 10,330-10,332 (2002). 

The Court has stated that where laws or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process is completed, the 
version of the law most favorable to the appellant applies 
unless Congress provides otherwise.  Karnas v. Derwinski, 1 
Vet. App. 308 (1990).  

In this case, under the old regulation, service connection 
for PTSD required a current, clear medical diagnosis of PTSD.  
Under the newer versions of the regulation, service 
connection for PTSD required medical evidence diagnosing PTSD 
in accordance with  38 C.F.R. § 4.125(a).  In addition, in 
1996 VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  

As discussed below, the veteran's claim for service 
connection for PTSD fails under all applicable versions of 38 
C.F.R. § 3.304(f).  Therefore, the veteran has not been 
prejudiced by the Board's adjudication of his claim.  Further 
development of this issue would only result in needless delay 
and impose further burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such development is to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Factual Background.  The veteran's service medical records do 
not reflect any psychiatric complaints or diagnoses.  In 
fact, no psychiatric disorders or symptoms were noted at the 
time of the veteran's May 1970 separation examination.  The 
veteran's service personnel records reflect that he was 
disciplined when he disobeyed an order to return from leave 
in a timely manner in April 1970.  

Following service, treatment reports from Counseling 
Associates, dated from July 1995 to March 1996, reflect that 
the veteran was followed for difficulty controlling his 
temper.  In July 1995, he reported having a "flammable 
temper" all of his life, and that he had lost many jobs and 
two marriages because of it.  At that time, the veteran was 
diagnosed with intermittent explosive disorder.  The examiner 
commented:

[The veteran] probably has some genetic 
loading for the explosive disorder.  
There does not seem to be a good bit of 
trauma in his life early on.  
Certainly, the harassment and abuse he 
suffered when he was in boot camp for 
the Marines does not seem significant 
enough to determine a lifelong pattern.  
Trauma to [the] head from football and 
boxing could contribute, but again he 
does admit that he had a short fuse 
even before that.

The veteran was afforded a VA psychiatric examination in 
September 1996, when he reported having "problems with an 
explosive anger."  He stated that when he was in service, 
"they did a lot of things to me they shouldn't do to a 
person and it made me feel no one was ever going to treat me 
that way."  He reported that when he became angry, "I can't 
control myself after that."  He reported that the problem 
with his temper began about the time he was discharged from 
service, but that he had been in a couple of fights during 
service.  The veteran also reported that a military 
instructor had choked him, and that he was punched numerous 
times by a sergeant over a twelve week period.  He stated 
that, "I got hit, kicked, choked and talked down to."  The 
examiner diagnosed the veteran with dysthymic disorder and 
intermittent explosive disorder.

A July 1997 report from R. Moore, Ed.D. indicates that he met 
regularly with the veteran to help him deal with his 
intermittent explosive disorder, and that there was an 
obsessive-compulsive component to the veteran's problems.  
Treatment records from Counseling Associates, dated from June 
1998 to April 1999, continue to reflect a diagnosis of 
intermittent explosive disorder.

A December 1997 report from M. Farmer, Ph.D. indicates that 
the veteran met the criteria for PTSD, resulting from the 
abuse he underwent during the military.  Specifically, Dr. 
Farmer indicated that the veteran "was verbally and 
physically abused by his superiors and was in particular 
singled out for physical abuse by a black sergeant who 
thought [the veteran] was a racist."  She further stated 
that:

[The veteran] has persistent distressing 
thoughts and dreams about how he was 
treated in the marines and doesn't want 
to talk about those episodes because it 
is very emotionally painful and 
upsetting.  He is prone to irritability 
and anger, difficulty concentrating, 
hyper-vigilance, and physiologic 
reactivity upon exposure to events that 
resemble an aspect of the traumatic 
event such as arguments, confrontations 
and criticism.  [The veteran] did not 
have these symptoms or problems before 
he went to the marines.

At the time of his December 1997 personal hearing, the 
veteran denied that he had had problems with anger before 
entering service.  He testified that he was easy to get along 
with and did not have any discipline problems in high school.  
He stated that he was abused by two sergeants during basic 
training, during which time he was beaten, choked, kicked, 
gouged in the eyes, cursed and humiliated.  He testified that 
he was not the only individual subject to the abuse, but that 
he had more problems than the others because of "white 
prejudice."  The veteran reported that he did not report 
these incidents or seek treatment during service, and that 
after service, he again did not seek treatment because he did 
not recognize that he had a problem.  

A March 1998 report from M. Dingler, Ph.D. states that the 
veteran had depression, a low energy level, and sleep 
problems.  He had difficulty with being around people, and 
isolated himself much of the time due to a fear of getting 
into fights.  He was irascible and cranky.  In Dr. Dingler's 
opinion, the veteran had PTSD as a result of stressors in the 
military.  She further stated that the veteran could not be 
expected to improve significantly within the following twelve 
months, and that he was unable to handle work stress or deal 
with co-workers and supervisors.

The veteran was afforded another VA examination in March 
2003, at which time his predominant mood was of "some 
depression."  His affect was appropriate to content.  
Psychiatric diagnoses were of chronic PTSD and intermittent 
explosive disorder.  The examiner commented:

After review of the C-file, I believe 
that the veteran meets criteria for 
both of the psychiatric diagnoses 
diagnosed above.  Of course, however, I 
have no way of confirming the accuracy 
of the incidents the veteran reported.  
There does appear to be a nexus between 
the stressor the veteran reported and 
his [PTSD] symptomatology.

Analysis.  In this case, the veteran asserts that he suffers 
from PTSD as a result of abuse incurred during service.  In 
order for a grant of service connection for PTSD to be 
warranted, there must be credible evidence linking the 
veteran's PTSD to a verified inservice stressor.  In this 
case, despite the efforts of the RO, there has been no 
verification of the claimed stressors.  The Board finds that 
the claimed stressors pertaining to personal assault have not 
been verified, and the Board finds that the preponderance of 
the evidence weighs against the claim.  Initially, the Board 
notes that service medical records do not indicate that the 
veteran was ever assaulted by any other service member.  In 
addition, although the Board has searched the veteran's 
service and service medical records for the various types of 
evidence which may be evidence of a personal or sexual 
assault, such as evidence of behavioral changes, or treatment 
for physical conditions consistent with the claim, see e.g., 
M21-1, paragraph 11.38c, the evidence does not support his 
claim.  Although the veteran was disciplined once during 
service for being AWOL, this incident occurred almost two 
years after the alleged stressors occurred.  There is no 
mention in any of the veteran' s service records, or service 
medical records, which mentions a complaint of assault.  With 
regard to treatment for physical conditions, the service 
medical records do not contain any indication of treatment 
for such things as contusions or lacerations consistent with 
a physical assault.  

Moreover, although the record does contain a post-service 
diagnosis of dysthymic disorder, as noted above, there is no 
evidence of this disorder, or any relevant findings, in 
service.  Further, the first diagnosis of dysthymic disorder 
was provided more than 25 years following service.  The Board 
finds that the lack of evidence of treatment following 
service weighs against the veteran's claim.  With respect to 
negative evidence, the Court of Appeals for Veterans Claims 
held that the fact that there was no record of any complaint, 
let alone treatment, involving the veteran's condition for 
many years could be decisive.  See Maxon v. West, 12 Vet. 
App. 453, 459 (1999).  There is also no opinion of record 
indicating that the veteran's dysthymic disorder is related 
to service.

Finally, the veteran's only other diagnosed psychiatric 
disorder is intermittent explosive disorder.  To the extent 
that the veteran claims that this disorder was incurred in 
service, the Board notes that because it is a personality 
disorder, this is not a disease or injury in the meaning of 
applicable legislation for disability compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9; Winn v. Brown, 8 Vet. App. 510, 
516 (1996), Beno v. Principi, 3 Vet. App. 439 (1992).  

The veteran has asserted that an acquired psychiatric 
disorder began in service, and the Board has considered his 
contentions in this regard.  However, where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render a medical opinion, his lay 
statements are of little probative value and cannot serve as 
a basis for granting service connection.  See Heuser v. 
Brown, 7 Vet. App. 379, 384 (1995).

Accordingly, based on the entire record, the Board concludes 
that the preponderance of the evidence is against the claim 
of entitlement to an acquired psychiatric disorder, to 
include PTSD.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) is 
denied.



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


